DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The claim amendments filed 07/12/2021 overcome of claim rejection(s) under 35 USC 112(b) in the Office Action dated 04/13/2021.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,790,854 to Dryczynski et al..

Dryczynski teaches:
(claim 1)	A static elimination device comprising: a discharge electrode (corona wire 5) that is arranged in a non-contact state with respect to a medium (web 7) and is configured to eliminate static from the medium; and a power source (high-voltage transformer 4) that configured to apply a discharge voltage including at least an alternating-current component to the discharge electrode, wherein
f / v ≥ 0.8   (expression 1)	is satisfied, 
where a transport speed of the medium is v (mm/sec.) and a frequency of the discharge electrode is f (Hz) (col. 6, Example 3: f=10,000 Hz; v=100 m/min=1,667 mm/sec), and 
wherein the static elimination device further comprises a controller (inherent to varying the frequency over a range, col 7 line 24) configured to control a frequency of the discharge voltage in accordance with the transport speed of the medium (col. 5 line 60-col.6 line 21); and
(claim 2)	wherein  f / v ≥ 1.5   (expression 2)	is satisfied; and
(claims 3-4)	wherein the discharge electrode is covered by a housing (protective element 14, Fig.7) having an opening in a region opposing the medium, and 
f / v * L > 30   (expression 3)	is satisfied, 
where an opening width, in a transport direction of the medium, of the opening in the housing is L (mm) (col. 4 lines 14-18, opening width in a range of 10-20 mm); and
(claim 5-8)	wherein a region between the discharge electrode and the medium is shielded by a shielding member (e.g. grid 13, Fig.5) having a through-hole that exposes all or some of the discharge electrode (col. 4 lines 28-35: using a grid in addition to protective elements); and
(claims 9-12)	wherein the discharge electrode comprises a linear electrode that extends in an intersecting direction that intersects a transport direction of the medium (Fig.1, col. 3 lines  40-42: one or more wires to extend over the entire width of the web), and wherein a region between the linear electrode and the medium is shielded by the shielding member, the shielding member having a through-hole that exposes the linear electrode in an arbitrary region in a longitudinal direction (col. 4 lines 23-35).
(claims 13-16)	wherein the discharge electrode comprises a linear electrode that extend sin an intersecting direction that intersects a transport direction of the medium, and the through-hole intersects the linear electrode in an oblique direction, and is arranged in plurality at predetermined intervals in a length direction of the linear electrode (Fig.6: openings of grid 13 are arranged obliquely and at a set interval); and
(claim 17)	wherein the shielding member is configured of an insulating (non-conductive) material (col. 4 line 30).

Claim 19 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by US 8,320,817 to Zaretzky.
	Regarding claim 19, Zaretzky discloses a static elimination device (discharge station 200) comprising: a non-contact-type static eliminator (206) including a discharge electrode (pin electrode, col.7 line 46) that is arranged in a non-contact state with respect to a medium (300) 
and eliminates static from the medium, and a power source (high-voltage AC power supply 38) configured to apply a discharge voltage including at least an alternating-current component to the discharge electrode, in which
f / v ≥ 0.8   (expression 1)   is satisfied, 
where a transport speed of the medium is v (mm/sec.) and a frequency of the discharge electrode is f (Hz) (col. 8 lines 13-16), 
a contact-type static eliminator (202,204) that is provided further upstream in a transport direction (10) of the medium than the non-contact-type static eliminator, has a static elimination member (202) making contact with the medium, which is transported, and is configured to eliminate static from the medium by applying a voltage to the static elimination member (Fig.2), and
a controller (processor 4, Fig.1) configured to control a frequency of the discharge voltage in accordance with the transport speed of the medium (col. 6 lines 2-5; col. 8 lines 1-6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryczynski, as applied to claim 1 above, and further in view of US 8,320,817 to Zaretzky.
Regarding claim 20, Dryczynski discloses the static elimination device according to Claim 1, but remains silent about a medium processing device comprising such static elimination device.
Zaretzky discloses an electrophotographic printer 2. Sheet 300 is movable along a sheet path 10 passing through a nip formed by transfer rollers 26a and 26b; as a result, positive and negative charges are present on the sheet.  The charged sheet then passes through a discharge station 200 (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a static elimination device according to Claim 1, in an electrophotographic printer, as to configure a medium processing device comprising a transporter that transports a medium; a charger that is provided midway along a transport path of the medium and is configured to charge the medium; and the static elimination device according to Claim 1, which is provided further downstream in a transport direction of the medium than the charger, and is configured to eliminate static from the medium charged by the charger, for at least the purpose of uniformly and effectively removing residual charge on a printing medium after transfer.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Applicant argues “Dryczynski fails to teach or suggest a controller configured to control a frequency of the discharge voltage in accordance with the transport speed of the medium” (page 11). It is noted that Dryczynski specifically discloses intermediate zones where discharge does not take place when the frequency is low (e.g. 50 cycles per second, Example 1) for a particular speed (i.e. 100 m/min) and increasing the frequency (to 100 kilocycles per second, Example 3) to eliminate such intermediate zones (col. 5 line 38 – col. 6 line 21).
Although the arguments fail to directly address the Zaretzky reference, for the sake of completeness, it is noted that page 8 (first paragraph) of the reference particularly states (emphasis added):
The useful range of frequencies of the AC voltage signal is related to the residence time of the sheet in the ionization zone of the nipped rollers and is directly proportional to the conveyance speed of the insulative sheet. The residence time (res) of the sheet is defined as the ratio of a characteristic length to the conveyance speed. The characteristic length will be defined by the length of a region in the sheet conveyance direction where air ionization takes place, typically in the post-nip region subsequent to the last point at which the sheet contacts the elastomeric roller. The characteristic length is typically on the order of 1 mm in length. For effective charge removal, the AC frequency should lie between (1/res) and (10/res).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852